DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2 and 9-10  have been amended.  
Claims 5-8 have been cancelled. Claims 11-16 have been newly added.
Claims 1-4 and 9-16 are currently pending. 
Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered, but they are not persuasive. 
Applicant argues “However, as shown in FIG. 3 of Kwon (reproduced below), Kwon fails to mention or suggest that the received power or the OBSSPD level is constrained within a particular range”(see remarks pg. 8).
In response to applicant’s argument, the examiner respectfully disagrees because the claim does not limit the OBSSPD level to be constrained within a particular range.  Claim 1 recites “wherein the CCA threshold that is constrained by an overlapping basic service set preamble detection (OBSS-PD) value in a range of [-82, -62] dBm increases linearly as the target transmission power decreases”.  The examiner interprets the OBSS-PD value is within the range of [-82, -62]dBM and the CCA threshold is constrained by this one value.  Kwon discloses, similarly in paragraph [0036], a OBSS_PD level to be -70dBm or -72dBM, which is a value in the range of [-82, -62], which reads on the limitation of “OBSS-PD value in a range of [-82, -62] dBm”.  The examiner also interprets the OBSS_PD level as CCA threshold.  Furthermore, Kwon 
Applicant further argues that “Kwon lacks the specific teaching recited in the pending claims to achieve the improved SR- EDCA scheme as taught in the present application”Appl. No. 16/370,865( see remarks pg. 8).Filed March 29, 2019 
In response to applicant's argument that “Kwon lacks the specific teaching recited in the pending claims to achieve the improved SR- EDCA scheme as taught in the present application”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).Page 9 of 10 
Claim Objections 
Claims 11 and 14 are objected to because of the following informalities: 
Claim 11 recites “the CCA”.  For clarity purposes and maintain consistency within terms, it is suggested to recite as “the CCA threshold”.  Similar objection applies to claim 14. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 are depending from claim 1, however claim 1 is a method.  It is unclear if the dependency is correct, or if it is intended to depend from claims 9 or 10, rendering the claim indefinite.  
Claim 14 recites “wherein the further includes: determining”.   There appears to be a missing term, it is unclear as to what limitation/element is being further limited, accordingly, the limitation is indefinite.  Page 9 of 10 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0105217 A1, hereinafter “Kwon”) in view of Rong et al. (US 2016/0198358 A1, hereinafter “Rong”).  
As to claim 1:   
(see Abstract; Fig. 2; [0021]), comprising: 
performing, by a wireless communication device, measurement of received signal 5strength indication of an on-going transmission (“The STA checks the wireless medium to determine if there is currently a frame being transmitted by another STA either in the same BSS or in an OBSS on the wireless medium (Block 101)” … “STA determines the signal strength (e.g., RSSI) of the received frame (Block 107)”; [0041]-[0042]); 
calculating a target transmission power and a clear channel assessment (CCA) threshold (“STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067];  “adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; [0044]; [0021]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022] the examiner interprets the adjusted/increased OBSS_PD level (i.e., CCA threshold) and lower transmission power (i.e., target transmission power) is determined/calculated by the station) for initiating a spatial reuse transmission over the on-going transmission without interruption (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]), wherein the CCA threshold that is constrained by an overlapping basic service set preamble detection (OBSS-PD) value in a range of [-82, -62] dBm increases linearly as the target transmission power decreases (see at least [0036] where OBSS_PD level is -70dBm or -72dBM which is a value in the range of [-82, -62].  “The OBSS_PD level in this example is inversely proportional to the transmission power (TXPWR) of the STA”; [0043]; [0078] note: the OBSS_PD increases linearly as the transmission power decreases (i.e., inversely proportional)); 
comparing the received signal strength indication with the CCA threshold (“a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; see Fig. 2 element 109; [0044]; [0021] “STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022]) for the spatial reuse transmission for assessing availability of transmission medium for spatial reuse (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]); and 
performing, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, [a CCA] transmission over the on-going transmission using the calculated target transmission power within a spatial reuse duration (“If the STA assesses a wireless channel to be " IDLE" during performance of CCA using this lowered transmission power and corresponding increased OBSS_PD level, then the STA will determine not to increase its transmission power above the lowered transmission power for at least a defined duration (T1). Thus, the STA will use the lowered transmission power or a lower level for all transmissions during T1. In this fashion, the STA's transmissions may avoid harming OBSS transmissions. The defined duration (T1) may be (1) a transmission opportunity (TXOP) duration of the ongoing OBSS frame, (2) a TXOP duration that the STA intends to set for an upcoming transmission using the lowered transmission power, (3) a duration that is longer than a packet duration that is currently occupying the wireless channel, or (4) a duration that is longer than a first packet duration where the first packet duration is a duration of a packet that the STA intends to transmit”; [0021]; [0072] the examiner interprets the following: when the wireless channel is idle (while there is an on-going transmission) as “upon determining that the transmission medium is available”, and performance of CCA (i.e., transmission during CCA) as performing [CCA] transmission over the on-going transmission     “If the wireless medium was assessed as IDLE based on an adjusted OBSS_PD then a determination is made as to the duration T1 limiting the change in transmission power (Block 115)… Transmission of frames at or below the adjusted maximum transmission power continue for the time period T1 (Block 117)”; see Fig. 2; [0045] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]; [0057]; [0072]). 
Kwon does not explicitly disclose CCA is performed under EDCA.  
However, Rong discloses CCA is performed under EDCA (“Under current EDCA rules, before stations in an OBSS can transmit, they are required to perform a CCA to avoid causing interference to ongoing transmissions”; [0041]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rong’s teaching of CCA being performed under EDCA into Kwon’s system/method as it would allow performing, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, an enhanced distributed channel access (EDCA) transmission over the on-going transmission using the (Rong; [0041]).
As to claim 4:
Kwon discloses 25counting down a backoff timer for spatial reuse transmission based on the CCA threshold for the spatial reuse transmission (a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power. If the wireless medium cannot be classified /determined IDLE by using the adjusted OBSS_PD level and transmission power, then the wireless medium is designated as BUSY (Block 105). However, if the received signal strength is below either OBSS_PD level, then the wireless medium is determined to be IDLE (Block 110). As discussed above, when the wireless medium is IDLE then the process decrements the backoff counter (Block 111) until it reaches zero (Block 113); see [0044] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]).
As to claim 9:   
Kwon discloses a wireless transmission apparatus (Station (STA); Fig. 7; Abstract; [0021]) comprising a memory (memory 40; see Fig. 7; [0083]-[0084]), a processor (baseband processor 10; [0083]) and a transmission 20circuit (TX signal processing unit 100/RF transmitter 21; see Fig. 7; [0085]) and a receiver circuit (RX signal processing unit 200/RF receiver 22; see Fig. 7; [0085]), wherein the processor reads instruction code from the memory and controls the transmission circuit and the receiver circuit to (“The memory 40 may store software (hereinafter referred to as "MAC software"), including at least some functions of the MAC layer. The MAC software processing unit 12 executes the MAC software to implement some functions of the MAC layer and the MAC hardware processing unit 13 may implement the remaining functions of the MAC layer in hardware (hereinafter referred to "MAC hardware")”; Figs. 7 and 9-10; [0084]; [0094]; [0096]):
perform measurement of received signal strength indication of an on-going transmission (“The STA checks the wireless medium to determine if there is currently a frame being transmitted by another STA either in the same BSS or in an OBSS on the wireless medium (Block 101)” … “STA determines the signal strength (e.g., RSSI) of the received frame (Block 107)”; [0041]-[0042]); 
calculate a target transmission power and a clear channel assessment (CCA) threshold (“STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067];  “adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; [0044]; [0021]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022] the examiner interprets the adjusted/increased OBSS_PD level (i.e., CCA threshold) and lower transmission power (i.e., target transmission power) is determined/calculated by the station) for initiating a spatial reuse transmission over the on-going transmission without interruption (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]), wherein the CCA threshold that is constrained by an overlapping basic service set preamble detection (OBSS-PD) value in a range of [-82, -62] dBm increases linearly as the target transmission power decreases (see at least [0036] where OBSS_PD level is -70dBm or -72dBM which is a value in the range of [-82, -62].  “The OBSS_PD level in this example is inversely proportional to the transmission power (TXPWR) of the STA”; [0043]; [0078] note: the OBSS_PD increases linearly as the transmission power decreases (i.e., inversely proportional)); 
compare the received signal strength indication with the CCA threshold (“a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; see Fig. 2 element 109; [0044]; [0021] “STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022]) for the spatial reuse transmission for assessing availability of transmission medium for spatial reuse (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]); and 
perform, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, [a CCA] transmission over the on-going transmission using the calculated target transmission power within a spatial reuse duration (“If the STA assesses a wireless channel to be " IDLE" during performance of CCA using this lowered transmission power and corresponding increased OBSS_PD level, then the STA will determine not to increase its transmission power above the lowered transmission power for at least a defined duration (T1). Thus, the STA will use the lowered transmission power or a lower level for all transmissions during T1. In this fashion, the STA's transmissions may avoid harming OBSS transmissions. The defined duration (T1) may be (1) a transmission opportunity (TXOP) duration of the ongoing OBSS frame, (2) a TXOP duration that the STA intends to set for an upcoming transmission using the lowered transmission power, (3) a duration that is longer than a packet duration that is currently occupying the wireless channel, or (4) a duration that is longer than a first packet duration where the first packet duration is a duration of a packet that the STA intends to transmit”; [0021]; [0072] the examiner interprets the following: when the wireless channel is idle (while there is an on-going transmission) as “upon determining that the transmission medium is available”, and performance of CCA (i.e., transmission during CCA) as performing [CCA] transmission over the on-going transmission     “If the wireless medium was assessed as IDLE based on an adjusted OBSS_PD then a determination is made as to the duration T1 limiting the change in transmission power (Block 115)… Transmission of frames at or below the adjusted maximum transmission power continue for the time period T1 (Block 117)”; see Fig. 2; [0045] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]; [0057]; [0072]).
Kwon does not explicitly disclose CCA is performed under EDCA.  
(“Under current EDCA rules, before stations in an OBSS can transmit, they are required to perform a CCA to avoid causing interference to ongoing transmissions”; [0041]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rong’s teaching of CCA being performed under EDCA into Kwon’s system/method as it would allow performing, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, an enhanced distributed channel access (EDCA) transmission over the on-going transmission using the calculated target transmission power within a spatial reuse duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to avoid causing interference to ongoing transmission (Rong; [0041]).
As to claim 10:   
Kwon discloses a non-transitory computer program product having code stored thereon, the code, when executed by a processor, causing the processor to implement a method that comprises (“The memory 40 may store software (hereinafter referred to as "MAC software"), including at least some functions of the MAC layer. The MAC software processing unit 12 executes the MAC software to implement some functions of the MAC layer and the MAC hardware processing unit 13 may implement the remaining functions of the MAC layer in hardware (hereinafter referred to "MAC hardware")”; Fig. 7; [0084]):  
performing, by a wireless communication device, measurement of received signal strength indication of an on-going transmission (“The STA checks the wireless medium to determine if there is currently a frame being transmitted by another STA either in the same BSS or in an OBSS on the wireless medium (Block 101)” … “STA determines the signal strength (e.g., RSSI) of the received frame (Block 107)”; [0041]-[0042]); 
calculating a target transmission power and a clear channel assessment (CCA) threshold (“STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067];  “adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; [0044]; [0021]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022] the examiner interprets the adjusted/increased OBSS_PD level (i.e., CCA threshold) and lower transmission power (i.e., target transmission power) is determined/calculated by the station) for initiating a spatial reuse transmission over the on-going transmission without interruption (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]), wherein the CCA threshold constrained by an overlapping basic service set preamble detection (OBSS-PD) value in a range of [-82, -62] dBm increases linearly as the target transmission power decreases (see at least [0036] where OBSS_PD level is -70dBm or -72dBM which is a value in the range of [-82, -62].  “The OBSS_PD level in this example is inversely proportional to the transmission power (TXPWR) of the STA”; [0043]; [0078] note: the OBSS_PD increases linearly as the transmission power decreases (i.e., inversely proportional)); 
comparing the received signal strength indication with the CCA threshold (“a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power”; see Fig. 2 element 109; [0044]; [0021] “STA assesses a wireless channel as "IDLE" by increasing the OBSS_PD level with a reduced transmission power”; [0055]; [0067]; “raised CCA threshold (e.g., OBSS_PD level)”; [0022]) for the spatial reuse transmission for assessing availability of transmission medium for spatial reuse (“for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]); and 
performing, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, [a CCA] transmission over the on-going transmission using the calculated target transmission power within a spatial reuse duration (“If the STA assesses a wireless channel to be " IDLE" during performance of CCA using this lowered transmission power and corresponding increased OBSS_PD level, then the STA will determine not to increase its transmission power above the lowered transmission power for at least a defined duration (T1). Thus, the STA will use the lowered transmission power or a lower level for all transmissions during T1. In this fashion, the STA's transmissions may avoid harming OBSS transmissions. The defined duration (T1) may be (1) a transmission opportunity (TXOP) duration of the ongoing OBSS frame, (2) a TXOP duration that the STA intends to set for an upcoming transmission using the lowered transmission power, (3) a duration that is longer than a packet duration that is currently occupying the wireless channel, or (4) a duration that is longer than a first packet duration where the first packet duration is a duration of a packet that the STA intends to transmit”; [0021]; [0072] the examiner interprets the following: when the wireless channel is idle (while there is an on-going transmission) as “upon determining that the transmission medium is available”, and performance of CCA (i.e., transmission during CCA) as performing [CCA] transmission over the on-going transmission     “If the wireless medium was assessed as IDLE based on an adjusted OBSS_PD then a determination is made as to the duration T1 limiting the change in transmission power (Block 115)… Transmission of frames at or below the adjusted maximum transmission power continue for the time period T1 (Block 117)”; see Fig. 2; [0045] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]; [0057]; [0072]).
Kwon does not explicitly disclose CCA is performed under EDCA.  
However, Rong discloses CCA is performed under EDCA (“Under current EDCA rules, before stations in an OBSS can transmit, they are required to perform a CCA to avoid causing interference to ongoing transmissions”; [0041]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rong’s teaching of CCA being performed under EDCA into Kwon’s system/method as it would allow performing, upon determining that the transmission medium is available for spatial reuse based on the CCA threshold, an enhanced distributed channel access (EDCA) transmission over the on-going transmission using the calculated target transmission power within a spatial reuse duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to avoid causing interference to ongoing transmission (Rong; [0041]).
As to claim 13:
Kwon discloses25 the processor is configured to: count down a backoff timer for spatial reuse transmission based on the CCA threshold for the spatial reuse transmission (a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power. If the wireless medium cannot be classified /determined IDLE by using the adjusted OBSS_PD level and transmission power, then the wireless medium is designated as BUSY (Block 105). However, if the received signal strength is below either OBSS_PD level, then the wireless medium is determined to be IDLE (Block 110). As discussed above, when the wireless medium is IDLE then the process decrements the backoff counter (Block 111) until it reaches zero (Block 113); see [0044] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]).
As to claim 16:
Kwon discloses 25counting down a backoff timer for spatial reuse transmission based on the CCA threshold for the spatial reuse transmission (a determination is made whether the received signal strength is below a reference OBSS_PD level associated with the reference transmission power (Block 109). An adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power. If the wireless medium cannot be classified /determined IDLE by using the adjusted OBSS_PD level and transmission power, then the wireless medium is designated as BUSY (Block 105). However, if the received signal strength is below either OBSS_PD level, then the wireless medium is determined to be IDLE (Block 110). As discussed above, when the wireless medium is IDLE then the process decrements the backoff counter (Block 111) until it reaches zero (Block 113); see [0044] “for improving spatial reuse in a clear channel assessment ( CCA) process in a wireless local area network”; [0021]; [0044]-[0045] “STA may assess channel IDLE, even if there's an ongoing frame in the wireless medium, by increasing an OBSS_PD level if the STA reduces its own transmission power”; [0028]).

Claims 2-3, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2017/0105217 A1) in view of Rong et al. (US 2016/0198358 A1) and further in view of Kim et al. (US 2017/0041952 A1, hereinafter “Kim”).  
As to claim 2:
The combined system/method of Kwon and Rong discloses the invention set forth above, but does not explicitly disclose determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate the CCA threshold.  
However, Kim discloses determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate the CCA threshold (“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of Kwon and Rong as it would allow determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate (Kim; [0142]).
As to claim 3: 
The combined system/method of Kwon and Rong discloses the invention set forth above, but does not explicitly disclose wherein the assessing availability of the transmission medium includes reading a flag in a received message.
	However, Kim discloses the assessing availability of the transmission medium includes reading a flag in a received message (“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of Kwon and Rong as it would allow the assessing availability of the transmission medium to include reading a flag in a received message.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to protect transmission in the same ESS (Kim; [0142]).
As to claim 11:
The combined system/method of Kwon and Rong discloses the invention set forth above, but does not explicitly disclose to determine an inter-intra extended service set (ESS) status of the on-going transmission; and use the determination of the inter-intra ESS status to calculate the CCA.  
(“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of Kwon and Rong as it would allow the processor to be configured to: determine an inter-intra extended service set (ESS) status of the on-going transmission; and use the determination of the inter-intra ESS status to calculate the CCA.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to protect transmission in the same ESS (Kim; [0142]).
As to claim 12: 
The combined system/method of Kwon and Rong discloses the invention set forth above, but does not explicitly disclose wherein the processor is configured to assess availability of the transmission medium by reading a flag in a received message. 
	However, Kim discloses wherein the processor is configured to assess availability of the transmission medium by reading a flag in a received message (“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of (Kim; [0142]).
As to claim 14:
The combined system/method of Kwon and Rong discloses the invention set forth above, but does not explicitly disclose determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate the CCA threshold.  
However, Kim discloses determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate the CCA threshold (“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of Kwon and Rong as it would to further include determining an inter-intra extended service set (ESS) status of the on-going transmission; and using the determination of the inter-intra ESS status to calculate the CCA threshold.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to protect transmission in the same ESS (Kim; [0142]).
As to claim 15: 

	However, Kim discloses the assessing availability of the transmission medium includes reading a flag in a received message (“If an ESS indication bit is 1 (i.e., if belonging to an ESS is indicated), an 11ax STA receiving the PPDU may determine that the BSS of the PPDU belongs to the same ESS and determine whether the medium is busy or idle by applying a low CCA level”; [0142]-[0146]).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s teaching into the combined system/method of Kwon and Rong as it would allow the assessing availability of the transmission medium to include reading a flag in a received message.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to protect transmission in the same ESS (Kim; [0142]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chu et al. (US 10,257,859 B1) discloses a similar feature of the relationship between the CCA  threshold and target transmission power (see Col. 1 lines 60-63; the clear channel assessment threshold is adjusted between a maximum value and a minimum value with a linear relationship to a transmit power of a transmitting circuit). 

(US 2016/0227489 A1) discloses a similar feature of the relationship between the CCA  threshold and target transmission power (see [0079]; claim 3; wherein the target TPC parameter and the target CCA parameter are proportional). 
Ong (US 2015/0131641 A1) discloses a similar feature of the relationship between the CCA  threshold and target transmission power  (see [0029]; one of the thresholds may be directly proportional to the limited transmission power, e.g. the lower the transmission power, the lower the threshold see [0029]). 
Kwon (US 2015/0358904 A1) discloses a similar feature of the relationship between the CCA threshold and target transmission power (see [0091]; That is, the first station STA1 may decrease or increase the CCA threshold below or above the default value of the CCA threshold by a value equal to (or proportional to) the amount of increase or decrease in the set transmission power above or below the default value of the transmission power).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476